         Case 15-41317          Doc 48       Filed 11/12/19 Entered 11/12/19 12:29:46                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Miguel A. Mercado                                     )             Chapter 13
                                                                )             Case No. 15 B 41317
          Debtor(s)                                             )             Judge Timothy A Barnes

                                                      Notice of Motion

    Miguel A. Mercado                                                         Debtor A ttorney: David M Siegel
    133 E. Dennis Road                                                        via Clerk's ECF noticing procedures
    Wheeling, IL 60090


                                                                              >    Dirksen Federal Building
On November 21, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 744
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, November 12, 2019.                    /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On December 07, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on June 30, 2016, for a term of 36 months with payments of $120.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            47                $5,790.00             $5,435.00          $355.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/12/2019
                                                                              Due Each Month: $120.00
                                                                              Next Pymt Due: 12/06/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
10/03/2016          9493608102          $360.00                       01/20/2017          9467504281       $320.00
03/13/2017          9467504338          $320.00                       08/21/2017              120867       $500.00
12/18/2017              182036          $400.00                       03/12/2018              311466       $200.00
03/12/2018              311467          $200.00                       05/02/2018          9046507564       $300.00
06/07/2018          4977474000          $500.00                       12/11/2018          5461056000       $700.00
02/04/2019          5591594000          $240.00                       03/18/2019          5708104000       $120.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
